Appeal from Sup. Ct. N. J. Probable jurisdiction noted limited to Questions 1, 2, 3, and 4 as set forth in the jurisdictional statement which read as follows:
‘T. Whether a state immunity statute, and in particular N. J. S. A. 52:9M-17, which merely prevents the subsequent use of a witness’s testimony and evidence derived therefrom is sufficient to supplant the Fifth Amendment’s privilege against self-incrimination?
“2. Whether Counselman v. Hitchcock, 142 U. S. 547 (1892), which stated that 'absolute immunity against further prosecution’ is required before the Fifth Amendment privilege may be supplanted, is still the law of the land?
[For earlier orders herein, see, e. g., 398 U. S. 948.]
“3. Whether the immunity statute in question, N. J. S. A. 52:9M-17 is constitutionally defective due to its provision that only a ‘responsive’ answer, or evidence derived therefrom will not be used against the witness, where the statute provides no guidelines for determining what is a ‘responsive’ answer?
“4. Whether the immunity statute, N. J. S. A. 52:9M-17, can supplant the Fifth Amendment privilege when it fails to provide immunity against foreign prosecution, with respect to an individual who has a real fear of such foreign prosecution?”
As to all other questions set forth in the jurisdictional statement, the appeal is dismissed for want of a substantial federal question.
Mr. Justice Brennan took no part in the consideration or decision of this matter.